Notice of Pre-AIA  or AIA  Stat,
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent 6,069,097).
Regarding claims 1-4, 8-9 and 11-15, Suzuki et al. teach a stretch laminate a method for reducing  or eliminating fracturing of a nonwoven in a stretch laminate for use in hygiene products comprising an extensible non-elastic spunbond or spunmelt nonwoven laminated to an elastic film and the stretch laminate is stretched and activated. Suzuki et al. are silent regarding the claimed properties of the laminate and film. However, Suzuki et al. teach the elastic film is made of styrenic block copolymer weighing such a similar weight (US Patent 7,794,819 which his incorporated teaches weights 7-100gsm), such a similar thickness (US Patent 7,794,819 which his incorporated teaches thicknesses of about 70 micrometers which reads in the presently claimed range) as the film present claimed, the properties of the film claimed are necessarily inherent to the film of Suzuki et al. Suzuki et al. teach the film is sandwiched in between the spunbond or spunmelt nonwoven and a second nonwoven which are made of such similar 
Regarding claims 6-7, Suzuki et al. teach such a similar film made of such similar materials of such a similar thickness with such a similar weight, the claimed film contribution of a peak load at failure is necessarily inherent to the film of Suzuki et al.  
Regarding claim 10, the amount of stretch activation as measured by applied strain is in the claimed range as taught by PG Pub. 2014/0378924 which is incorporated in Suzuki et al.  
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant argues Suzuki does not disclose the stretch laminate is activated. The present specification teaches that activation is accomplished via stretching. Suzuki plainly teaches the laminate is predrawn or stretched and is therefore activated. 
Applicant argues that Suzuki does not teach the elastic film contributes at least 30% of the peak load at failure of the stretch laminate and has a modulus of 0.045-0.065 Nforce/% strain over the range of 50-300% elongation. Applicant further argues Figure 6 of Suzuki which Applicant annotated arguing that Suzuki teaches about 21% of the peak load at failure and 0.019 Nforce/% strain. The present claims recite “a peak load at failure of at least 30N for 75 mm sample width, therefore Applicants examination of Suzuki’s Figure 6 is not an apple to apple comparison as Suzuki does not detail the sample width size. The present specification also teaches the modulus is measured on a 75 mm samples as well. It is further reiterated that the present specification teaches the reduction in fracturing occurs as a result of the activation and Suzuki teaches activation of the composite. Suzuki teaches similar basis weight so of the nonwoven as taught in the present specification. Suzuki et al. teach the elastic film is made of styrenic block copolymer weighing such a similar weight (US Patent 7,794,819 which his incorporated teaches weights 7-100gsm), such a similar thickness (US Patent 7,794,819 which his incorporated teaches thicknesses of about 70 micrometers which reads in the presently claimed range) as the film present claimed, the properties of the film claimed are necessarily inherent to the film of Suzuki et al. Suzuki et al. teach the film is sandwiched in between the spunbond or spunmelt nonwoven and a second nonwoven which are made of such similar materials as that of the present invention with such similar weights, the claimed properties of the laminate are necessarily inherent to the laminate of Suzuki et al. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Shawn Mckinnon/Examiner, Art Unit 1789